Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 were previously pending and subject to a final office action mailed 06/22/2022. Claims 1, 11, 13 and 20 were amended; claims 2 and 14 were cancelled, and no claim was added in a reply filed 08/11/2022. Therefore claims 1, 3-13 and 15-20 are currently pending and subject to the Allowability Notice action below. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered.
 Response to Arguments
Applicant’s arguments, see remarks p. 14, filed 08/11/2022, with respect to objection to claim 1 have been fully considered and are persuasive.  The objection of claim 1 has been withdrawn. 
Applicant’s arguments, see remarks p. 15, filed 08/11/2022, with respect to 112a rejection of claims 1-20 have been fully considered and are persuasive.  The 112a rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments, see remarks p. 15, filed 08/11/2022, with respect to 103 rejection of claims 1-20 have been fully considered and are persuasive.  The 103 rejection of claims 1-20 has been withdrawn. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Mark Friedman on 09/02/2022. 
1. (Currently Amended) A vehicle delivery method comprising:
 receiving, by a computer processor of control hardware associated with controlling a plurality of delivery vehicles, online order data comprising details associated with a product being ordered by a user, wherein said details include a fragility of said product and special comments within said online order data; 
analyzing, by said computer processor, said online order data and environmental data associated with delivery of said product; 
generating, by said computer processor based on results of said analyzing, a travel route for delivering said product to a specified location of said user; 
selecting, by said computer processor based on said results of said analyzing, a first delivery vehicle of said plurality of delivery vehicles for delivering said product to said specified location of said user; 
directing, by said computer processor, said first delivery vehicle to a storage location of said product such that said first delivery vehicle initiates motion and travels to said storage location, wherein said product is loaded on said first vehicle upon arrival at said storage location; 
directing, by said computer processor, said first delivery vehicle from said storage location to said specified location of said user, via said travel route, such that said first delivery vehicle initiates motion and travels to said specified location of said user;
 receiving, by said computer processor from sensors of said first delivery vehicle, data indicating current environmental conditions associated with said specified location; 
S/N: 16/439,9142generating, by said computer processor, feedback associated with said current environmental conditions;
 storing, by said computer processor, said feedback within a knowledge corpus for future usage; 
detecting, by said computer processor via said sensors, construction data indicating a structure at said specified location;
 integrating, by said computer processor, API integration code with geolocation software for directing, in real time, said first vehicle via an intended path and an actual flight path for delivery; 
further detecting, by said computer processor, multiple individuals possibly interfering with said first delivery vehicle and said package; 
determining, by said computer processor based on said data indicating current environmental conditions, and results of said integrating and said further detecting, delivery actions associated with delivering said product with respect to said specified location [[.]] , wherein said determining said delivery actions comprises: 
determining, during a[[n]] travel to said specified location, a risk score associated with said specified location based on an address verification process, a R-CNN contextualization process associated with stored delivery locations, historical data, front- door recognition with respect to said specified location, an object recognition process, options for product placement, and a value of said product; and 
executing, by said computer processor, said delivery actions.

13. (Currently Amended) A computer program product, comprising a computer readable hardware storage device storing a computer readable program code, said computer readable program code comprising an algorithm that when executed by a computer processor of control hardware associated with controlling a plurality of delivery vehicles implements a vehicle delivery method, said method comprising: 
receiving, by said computer processor, online order data comprising details associated with a product being ordered by a user, wherein said details include a fragility of said product and special comments within said online order data; 
analyzing, by said computer processor, said online order data and environmental data associated with delivery of said product;
 generating, by said computer processor based on results of said analyzing, a travel route for delivering said product to a specified location of said user; 
selecting, by said computer processor based on said results of said analyzing, a first delivery vehicle of said plurality of delivery vehicles for delivering said product to said specified location of said user; 
S/N: 16/439,9146directing, by said computer processor, said first delivery vehicle to a storage location of said product such that said first delivery vehicle initiates motion and travels to said storage location, wherein said product is loaded on said first vehicle upon arrival at said storage location; 
directing, by said computer processor, said first delivery vehicle from said storage location to said specified location of said user, via said travel route, such that said first delivery vehicle initiates motion and travels to said specified location of said user; 
receiving, by said computer processor from sensors of said first delivery vehicle, data indicating current environmental conditions associated with said specified location;
 generating, by computer said processor, feedback associated with said current environmental conditions; storing, by said computer processor, said feedback within a knowledge corpus for future usage; 
detecting, by said computer processor via said sensors, construction data indicating a structure at said specified location;
 integrating, by said computer processor, API integration code with geolocation software for directing, in real time, said first vehicle via an intended path and an actual flight path for delivery; 
further detecting, by said computer processor, multiple individuals possibly interfering with said first delivery vehicle and said package; 
determining, by said computer processor based on said data indicating current environmental conditions, and results of said integrating and said further detecting, delivery actions associated with delivering said product with respect to said specified location[[.]] , wherein said determining said delivery actions comprises: 
S/N: 16/439,9147determining, during a[[n]] travel to said specified location, a risk score associated with said specified location based on an address verification process, a R-CNN contextualization process associated with stored delivery locations, historical data, front- door recognition with respect to said specified location, an object recognition process, options for product placement, and a value of said product; and 
executing, by said computer processor, said delivery actions.

20. (Currently Amended) A control hardware device comprising a computer processor coupled to a computer-readable memory unit, said memory unit comprising instructions that when executed by the computer processor executes a vehicle delivery method comprising: 
S/N: 16/439,9149receiving, by said computer processor, online order data comprising details associated with a product being ordered by a user, wherein said details include a fragility of said product and special comments within said online order data; 
analyzing, by said computer processor, said online order data and environmental data associated with delivery of said product; 
generating, by said computer processor based on results of said analyzing, a travel route for delivering said product to a specified location of said user; 
selecting, by said computer processor based on said results of said analyzing, a first delivery vehicle of said plurality of delivery vehicles for delivering said product to said specified location of said user; 
directing, by said computer processor, said first delivery vehicle to a storage location of said product such that said first delivery vehicle initiates motion and travels to said storage location, wherein said product is loaded on said first vehicle upon arrival at said storage location; 
directing, by said computer processor, said first delivery vehicle from said storage location to said specified location of said user, via said travel route, such that said first delivery vehicle initiates motion and travels to said specified location of said user; 
receiving, by said computer processor from sensors of said first delivery vehicle, data indicating current environmental conditions associated with said specified location; 
generating, by said computer processor, feedback associated with said current environmental conditions;
storing, by said computer processor, said feedback within a knowledge corpus for future usage; 
detecting, by said computer processor via said sensors, construction data indicating a structure at said specified location;
 S/N: 16/439,91410integrating, by said computer processor, API integration code with geolocation software for directing, in real time, said first vehicle via an intended path and an actual flight path for delivery; 
further detecting, by said computer processor, multiple individuals possibly interfering with said first delivery vehicle and said package; 
determining, by said computer processor based on said data indicating current environmental conditions, and results of said integrating and said further detecting, delivery actions associated with delivering said product with respect to said specified location[[.]] , wherein said determining said delivery actions comprises: 
determining, during a[[n]] travel to said specified location, a risk score associated with said specified location based on an address verification process, a R-CNN contextualization process associated with stored delivery locations, historical data, front- door recognition with respect to said specified location, an object recognition process, options for product placement, and a value of said product; and 
executing, by said computer processor, said delivery actions.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Examiner is unaware of any prior art, alone or in combination, which discloses all the limitations of the independent claims, especially the limitation “determining, during a travel to said specified location, a risk score associated with said specified location based on an address verification process, a R-CNN contextualization process associated with stored delivery locations, historical data, front- door recognition with respect to said specified location, an object recognition process, options for product placement, and a value of said product”.
The closest prior art is Bar-zeev (US 10997544). Bar is directed towards UAV delivery to a specified delivery location. Bar-zeev discloses determining options for product placement. However, it does not disclose determining a risk score based on the options for product placement. 
The closest prior art is Liktherman (US 10915105). Liktherman is directed towards a preemptive configuration of UAV controls. It discloses determining a risk score associated with said specified location based on an address verification process (Col. 10:6-30, 11:58 to Col. 12: 13, the location of the vehicle is determined via GPS), a R-CNN contextualization process associated with stored delivery locations, historical data, an object recognition process (Col. 7:13-40, Col. 18:40 to Col. 19:16 and Col. 19: 34 to Col. 20:40, a risk score is calculated based on the location of the vehicle, the CNN analysis of the historical visual data of the area).
The closest prior art is Daley (US 2020/0394605). Daley is directed towards dynamic risk based package delivery. Daley discloses determining a risk score based on the value of the product. 
The closest non-patent prior art is Chester, Dolph, “Towards Explainability of UAV-Based Convolutional Neural Networks for Object Classification”, published by 2018 Aviation Technology, Integration and Operation Conference in 2018, hereinafter, “Dolph”. Dolph is directed towards solving image classification problems encountered by UAVs via CNN. However, Dolph does not disclose any of the other factors needed to determine the risk score.
 However, none of the above reference discloses determining a risk score based on front- door recognition with respect to said specified location.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628